         Case 5:20-cv-00400-TES Document 11 Filed 01/19/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

ASP FRANCHISING, LLC,
       Plaintiff,

           v.                                             Case No. 5:20-cv-00400-TES

ASCEND PROPERTY SERVICES, LLC, et al.,
       Defendants.


                    PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT

       Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff ASP Franchising, LLC

hereby requests that the Clerk enter default against Defendants Ascend Property Services, LLC

and Kristian Hill. As set forth in the accompanying Declaration in Support of Plaintiff’s Request

for Entry of Default, all of the Defendants have failed to plead or otherwise defend this action.

The last known address of each Defendant is as follows:

                Ascend Property Services, LLC
                2144 North Avoca Street
                Mesa, AZ 85207

                Kristian Hill
                2251 North 32nd Street, Lot 9
                Mesa, AZ 85213

Dated: January 19, 2021                  Respectfully submitted,

                                         /s/ Robert L. Zisk
                                         Robert L. Zisk (admitted pro hac vice)
                                         Samuel A. Butler (admitted pro hac vice)
                                         Lathrop GPM LLP
                                         The Watergate
                                         600 New Hampshire Avenue, N.W. – Suite 700
                                         Washington, D.C. 20037
                                         Telephone: (202) 295-2200
                                         Facsimile: (202) 295-2250
Case 5:20-cv-00400-TES Document 11 Filed 01/19/21 Page 2 of 3




                        robert.zisk@lathropgpm.com
                        samuel.butler@lathropgpm.com

                        Lawrence B. Domenico (Georgia Bar # 003260)
                        Mozley, Finlayson & Loggins LLP
                        1050 Crown Pointe Parkway
                        Suite 1500
                        Atlanta, GA 30338
                        Telephone: (404) 256-0700
                        Facsimile: (404) 250-9355
                        ldomenico@mfllaw.com

                        Attorneys for Plaintiff




                               2
         Case 5:20-cv-00400-TES Document 11 Filed 01/19/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this 19th day of January, 2021, a copy of the

foregoing Plaintiffs’ Request for Entry of Default was sent to Defendants via USPS First Class

Mail at the following address:

               Ascend Property Services, LLC
               2144 North Avoca Street
               Mesa, AZ 85207

               Kristian Hill
               2251 North 32nd Street, Lot 9
               Mesa, AZ 85213


                                                   /s/ Robert L. Zisk




                                               3
